            Case 6:20-bk-01617-LVV          Doc 44     Filed 05/04/21   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 IN RE:                                                       CASE NO.: 6:20-bk-01617-LVV
                                                              CHAPTER 7
 Ramon A Luciano,
        Debtor
 Janet A Luciano
       Joint Debtor.
 ________________________________________/


                       LIMITED RESPONSE TO MOTION TO SELL

       COMES NOW, The Bank Of New York Mellon Trust Company, N.A., As Successor-

In-Interest To All Permitted Successors And Assigns OF JPMORGAN Chase Bank As Trustee

For Nomura Asset Acceptance Corporation Mortgage Pass-Through Certificates, Series 2004-

AP2 ("Secured Creditor”), by and through undersigned counsel, hereby files its Limited

Response to Motion to Sell (“Motion”) (DE# 43) and, in support thereof, states as follows:

   1. Secured Creditor holds a first lien on the subject property located at 3628 Kariba Ct

       Kissimmee Florida 34746 (the “Property”).

   2. On April 16, 2021 Ramon A Luciano and Janet A Luciano (“Debtors”) filed a Motion to

       Sell for $235,000.00.

   3. Secured Creditor has approved a short sale with a purchase price of $235,000.00 and

       proceed to meet or exceed $195,003.47 Secured Creditor will provide an updated payoff

       at or near the scheduled closing of the sale.

   4. Secured Creditor does not object to the Debtor’s Motion to the extent that any sale is

       subject to Secured Creditor’s lien and/or short sale approval and that Secured Creditor’s

       lien will be paid in full at the closing of said sale based upon an up to date payoff quote

       and/or short sale approval.

                                                                                             Page 1
              Case 6:20-bk-01617-LVV          Doc 44     Filed 05/04/21      Page 2 of 3




   5. Secured Creditor is filing its Response in an abundance of caution, as Secured Creditor

          wants it to be clear that it should not be compelled to participate in a sale of the property

          absent payment in full of Secured Creditor’s mortgage lien on the real property without

          being given the right to credit bid pursuant to 11 U.S.C. § 363(k).

   6. Furthermore, Secured Creditor requests that failure to complete any sale within 90-days

          of entry of this Order will result in any Order authorizing the sale to be deemed moot.

   7. Secured Creditor reserves the right to supplement this response at or prior to any hearing

          on this matter.

          WHEREFORE, Secured Creditor respectfully requests entry of an order in compliance

with the above conditions and for such other and further relief as the Court deems just and

proper.

                                                     Robertson, Anschutz, Schneid, Crane &
                                                     Partners, PLLC.
                                                     Authorized Agent for Secured Creditor
                                                     6409 Congress Ave., Suite 100
                                                     Boca Raton, FL 33487
                                                     Telephone: 561-241-6901
                                                     Facsimile: 561-997-6909
                                                     By: /s/ Nathalie Rodriguez
                                                     Nathalie Rodriguez, Esq.
                                                     Florida Bar Number 125114
                                                     E-mail: nrodriguez@raslg.com




                                                                                                Page 2
           Case 6:20-bk-01617-LVV         Doc 44    Filed 05/04/21    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 4, 2021 I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and caused to be served a true

and correct copy via CM/ECF or United States Mail to the following parties:

Ramon A Luciano
3628 Kariba Court
Kissimmee, FL 34746

Janet A Luciano
3628 Kariba Court
Kissimmee, FL 34746

A. Clifton Black, Attorney at Law
100 North John Young Parkway, Suite B
Kissimmee, FL 34741

Emerson C Noble
Post Office Box 622798
Oviedo, FL 32762-2798

United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801

                                                Robertson, Anschutz, Schneid, Crane &
                                                Partners, PLLC.
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/ Nathalie Rodriguez
                                                Nathalie Rodriguez, Esq.
                                                Florida Bar Number 125114
                                                E-mail: nrodriguez@raslg.com




                                                                                        Page 3
